Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 – 6, 8 – 14 and 16 – 20 under Kadayam have been fully considered and are persuasive in view of the amendments to the claim language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kadayam modified by Clark, see rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6, 8 – 14 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,163,846 issued to Sundaresan Kadayam et al (hereinafter referred to as Kadayam) in view of U.S. Patent Application Publication No. 2019/0325498 issued to Jo Clark (hereinafter referred to as Clark).
As to claim 1, Kadayam discloses a memory storing a topic modeling algorithm (memory, see Kadayam: Col. 50 line 45 – Col. 51 line 51); and 
a processor (processor, see Kadayam: Col. 50 line 45 – Col. 51 line 51) configured to receive, via a user interface, a search query associated with an object (user received product queries, see Kadayam: Col. 3 line 54 – Col. 4 line 27, and Col. 33 lines 5 - 61),




retrieve data structures comprising user-generated content that describes the object based on the received search query (users’ dashboards with product recommendations based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 – 32, and user feedback/selection/reviews for products from user queries, see Kadayam: Col. 3 line 54 – Col. 4 line 65, Col. 33 lines 5 – 61 and Col. 34 lines 18 – 63),
divide the data structures into a first subset of data structures corresponding to feature-related data and a second subset of data structures corresponding to non-feature related data via execution of a machine learning model in the memory (recommendations are added alongside a product item based on machine learning predictive models, see Kadayam: Col. 33 lines 5 – 61, and distinguishing between product risks based on product specific feedback in reviews and supplier reviews/risks based on feedback in reviews not product/item specific, see Kadayam: Col. 39 line 40 – Col. 40 line 32),
cluster the fire subset of data structures into a plurality of topics corresponding to a plurality of features of the object, respectively (adaptive navigation of products using categories/subcategories, see Kadayam: Col. 10 line 42 – Col. 11 line 23, and user category/subcategory context is tracked and identified, see Kadayam: Col. 27 lines 1 – 25, and using context for adding customer specific recommendation data alongside products, see Kadayam: Col. 33 lines 5 – 61, and computing the query context comprises including additional items such as product categories of the specific product or lists of products based on a similarity measure, see Kadayam: Col. 49 lines 16 - 67),
determine a feature of the object from among the plurality of features based on execution of the topic modeling algorithm on data structures within a topic from among the plurality of topics generated by the clustering (enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63, and  adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32); and
output an identifier of the feature of the object via the user interface (specific recommendations for items are added to user dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61, enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63).
While Kadayam discloses the providing of features for enhancing a product item and associated information based on user feedback (comments, history, etc. (see Kadayam: Col. 38 lines 29 – 51 and Col. 39 line 40 – Col. 40 line 32); Kadayam does not explicitly disclose determine a recommended upgrade to a feature of the object from among the plurality of features based on execution of the topic modeling algorithm on data structures within a topic from among the plurality of topics generated by the clustering; and output an identifier of the recommended upgrade to the feature of the object via the user interface.


Clark teaches determine a recommended upgrade to a feature of the object from among the plurality of features based on execution of the topic modeling algorithm on data structures within a topic from among the plurality of topics generated by the clustering (using customer feedback for suggested adaptions of existing products, new feature requests, changes needed, etc. of existing products may be provided to the product vendors, see Clark: Para. 0243, and using machine learning and deep learning algorithms for determining product features based on user feedback, see Clark: Para. 0009, 0049, 0095, 0105, 0262, and categorizing data without human involvement utilizing deep learning, neural networks, NLP or the like, see Clark: Para. 0055, 0091, 0102, 0230); and 
output an identifier of the recommended upgrade to the feature of the object via the user interface (providing customer feedback for suggestions/feature requests of existing products directly to vendors via the interface (i.e. “Inventors Studio” or “Empire”), see Clark: Para. 0243).
Clark and Kadayam are analogous due to their disclosure of using customer feedback in product research.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kadayam’s use of customer feedback and categorizing in enhancing product details with Clark’s use of customer feedback in product feature recommendations in order to acquire feedback from many different users in a practical manner.


As to claim 2, Kadayam modified by Clark discloses wherein the processor is further configured to convert the user-generated content into the data structures, where each data structure comprises a predefined format which includes values extracted from the user-generated content stored in predefined fields corresponding to object attributes (products are presented in a list on a user’s dashboard, see Kadayam: Col. 33 lines 5 – 61 adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32).

As to claim 3, Kadayam modified by Clark discloses wherein the processor is configured to determine a highest priority feature to be added to the object from among the plurality of features based on weights added to the plurality of features by the topic modeling algorithm (assigning weights to each criteria including product information, user context, historical information, configuration settings, etc., see Kadayam: Col. 12 lines 21 – 54, and prioritize products based on cognitive advisor priority settings, see Kadayam: Col. 26 lines 20 – 61, and enhancing product  item information using identified product risks/reviews, see Kadayam: Col. 39 line 40 – 63, and  adding specific recommendations for items to users’ dashboards based on identified product item information, see Kadayam: Col. 33 lines 5 – 61 and Col. 40 lines 21 - 32).


As to claim 4, Kadayam modified by Clark discloses wherein the search query comprises one or more of a name of the object, a name of a model of the object, and a description of the object, input via one or more fields of the user interface (specific product name and details, see Kadayam: Col. 29 lines 40 - 61).

As to claim 5, Kadayam modified by Clark discloses wherein the processor is further configured to modify the search query to include an additional descriptive term associated with the object (modifying query to narrow down the focus of the search, see Kadayam: Col. 5 line 32 – Col. 6 line 3).

As to claim 6, Kadayam modified by Clark discloses wherein the machine learning model is configured to identify the first subset of data structures based on user-generated comments that describe features therein based on patterns of words identified within the user-generated comments (user feedback/selection/reviews for products from user queries processed using machine learning models which includes user query input (search terms such as “hammer drill”) in addition to the entire query context such as supplier mix, supplier preferences as well as user ID, department/division/region/etc. and user generated context such as all product items placed into the cart, contexts in which they were made, all product items placed into actual orders sent to one or more suppliers, price, timestamp, category, relevant product information, product knowledge, product preferences, product ratings and reviews, supplier history, contracts, ratings and user behavior, see Kadayam: Col. 3 line 54 – Col. 4 line 65, Col. 33 line 5 – Col. 34 line 63,  and distinguishing between product risks based on product specific feedback in reviews and supplier reviews/risks based on feedback in reviews not product/item specific, see Kadayam: Col. 39 line 40 – Col. 40 line 32).

As to claim 8, Kadayam modified by Clark discloses wherein the processor is configured to generate a summary description from the data structures within the topic from among the plurality of topics (customer recommendations for products in adaptive navigation based on context for category/subcategory ordering using product information and user context data, see Kadayam: Col. 27 lines 1 – 25, and customer recommendation data is added alongside a product item based on machine learning predictive models using user input data, user context data, product information and supplier information, see Kadayam: Col. 33 lines 5 - 61), and output the summary description with the recommended upgrade via the user interface (providing customer feedback for suggestions/feature requests of existing products directly to vendors via the interface (i.e. “Inventors Studio” or “Empire”), see Clark: Para. 0243).

Claims 9 – 14 and 16 are rejected using similar rationale to the rejection of claims 1 – 6 and 8 above.
Claims 17 – 20 are rejected using similar rationale to the rejection of claims 1 – 3 and 6, respectively, above.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164